Title: From Alexander Hamilton to James McHenry, 11 April 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. April 11—1800
          
          Enclosed is a copy of a letter which I have just received from Colonel Ogden—Your attention has been heretofore called to the subject of it, but I — think it proper again to submit to you my ideas—
          When vacancies happen the Officers next in order are entitled to fill them—Delay in promoting such Officers is a violation of their right—It is calculated also to impress upon their minds a most very unfavorable idea of the government—They consider themselves injured, and resolve the injury they sustain suffer into the operation of a parsimonious spirit upon the public concern the operation of a spirit too little to be reputable.
           S of War—
        